82 N.Y.2d 774 (1993)
624 N.E.2d 674
604 N.Y.S.2d 537
The People of the State of New York, Respondent,
v.
Robert Oeller, Appellant.
Court of Appeals of the State of New York.
Decided October 12, 1993.
JoJo Annobil, New York City, and Philip L. Weinstein for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Elizabeth R. Nochlin of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, HANCOCK, JR., BELLACOSA, SMITH and LEVINE concur.
*775MEMORANDUM.
The order of the Appellate Division should be affirmed.
This defendant's appeal, allowed by permission of a dissenting Associate Justice of the Appellate Division, implicates the issue whether police officers reasonably believed that defendant had committed or was committing a crime, giving them the right to forcibly stop and detain him. The trial court and the Appellate Division denied defendant's motion to suppress vials of crack cocaine which the police recovered from his hand and subsequently found in his coat pockets.
As with People v Madera (82 N.Y.2d 775 [decided today]), the legal standard is not at issue in this case, but only its application under the facts. Thus, the question for this Court's review is limited to whether the determination of the mixed question of law and fact  the police officers' reasonable suspicion that criminality was afoot to support their forcible stop and detention of defendant  is supported by this record (see, People v Harrison, 57 N.Y.2d 470, 477). Since it is, this Court's review is concluded and the order of the Appellate Division must be affirmed.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, in a memorandum.